

Exhibit 10.1
SECOND AMENDED AND RESTATED
LIMITED PARTNERSHIP AGREEMENT
OF
CARE CAPITAL PROPERTIES, LP




THIS SECOND AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF CARE CAPITAL
PROPERTIES, LP, a Delaware limited partnership (this “Agreement”), is entered
into among Care Capital Properties GP, LLC, a Delaware limited liability company
(the “General Partner”), and Care Capital Properties, Inc., a Delaware
corporation (the “Limited Partner” and, together with the General Partner, the
“Partners”, and each a “Partner”), as of August 17, 2015, and further amends and
restates in its entirety the amended and restated limited partnership agreement
entered into by the Care Capital Properties GP, LLC and Care Capital Properties,
LP on April 23, 2015, which amended and restated the limited liability company
agreement entered into by Solomon 353 GP, LLC and Solomon 353, LP on April 2,
2015 (the “Original LP Agreement”).
RECITALS:
WHEREAS, an Amended Certificate of Limited Partnership was filed for Care
Capital Properties, LP (the “Partnership”) on April 23, 2015, with the Delaware
Secretary of State. The original Certificate of Limited Partnership was filed
for Solomon 353, LP on April 2, 2015 with the Delaware Secretary of State.
NOW, THEREFORE, in consideration of the mutual promises and covenants made
herein, the Partners hereby agree as follows:
1.    Partnership.
(a)    Formation, Name and Existence. The Partners, by execution of the Original
LP Agreement, formed the Partnership under the name Solomon 353, LP, a Delaware
limited partnership, pursuant to and in accordance with the Delaware Revised
Uniform Limited Partnership Act (as amended from time to time, the “Act”) and
this Agreement and all amendments hereto. The Partnership was subsequently
renamed Care Capital Properties, LP. The existence of the Partnership as a
separate legal entity shall continue until cancellation of the Certificate as
provided in the Act.
(b)    Principal Business Office. Initially, the principal business office of
the Partnership shall be located at 353 N. Clark Street, Suite 2900, Chicago, IL
60654 and thereafter shall be located at such other place as the General Partner
may determine. The Partnership may have such additional offices as the General
Partner deems advisable.
(c)    Registered Office and Registered Agent; Foreign Qualifications. The
General Partner shall designate a registered office and a registered agent for
the Partnership in the State of Delaware in accordance with the Act. The General
Partner has the authority to change the Partnership’s registered office and/or
registered agent from time to time in accordance with

    



--------------------------------------------------------------------------------



the Act. The General Partner shall also select and designate a registered office
and registered agent for the Partnership in each other state in which the
Partnership is required to maintain or appoint one.
(d)    Partners. The names, mailing addresses and percentage of ownership
interests of the Partners (the “Interests”) are set forth on Schedule A hereto.
(e)    Purposes.


(i)     Subject to subsection 1(e)(ii) below, the purpose of the Partnership is
to engage in all lawful activities in which limited partnerships may engage in
under the Act, as the General Partner may determine from time to time.
(ii)     Notwithstanding anything else in this Agreement to the contrary, the
business and purposes of the Partnership shall be limited to and conducted in
such a manner as to permit the Limited Partner or its successors (or, during
such time as the Limited Partner is a “qualified REIT subsidiary” of an entity
(such entity, a “Parent REIT”) that intends to qualify to be taxed as a real
estate investment trust (a “REIT”) under the Internal Revenue Code of 1986, as
amended (the “Code”), such Parent REIT or its successors), at all times to be
classified as a REIT, unless the Limited Partner or such Parent REIT ceases to
qualify as a real estate investment trust for reasons other than the conduct of
the business of the Partnership.
(f)    Admission of Additional Partners. One or more additional partners of the
Partnership may be admitted to the Partnership with the written consent of the
General Partner.
(g)    Tax Classification. For U.S. federal income tax purposes, the Partnership
shall be treated as a disregarded entity of the Limited Partner or a Parent
REIT, as applicable. All items of income, gain, loss, deduction and credit of
the Partnership shall be reported as appropriate on the income tax returns of
the Limited Partner (or a Parent REIT, as applicable), and all provisions of
this Agreement are to be construed so as to preserve the Partnership’s
classification as a disregarded entity.
2.    Contribution by the Partners.
(a)    Initial Capital of the Partnership. The General Partner and Limited
Partner have contributed to the Partnership the sums of cash or property set
forth on Schedule A hereto.
(b)    Additional Capital Contributions.
(i)    The Partners shall contribute capital to the Partnership in such amounts
and at such times as the General Partner may determine. Any additional
contributions of capital to be made by the Partners to the Partnership shall be
made by the Partners pro rata in accordance with their respective Interests.



--------------------------------------------------------------------------------



(ii)    Except as expressly set forth herein, no provisions of this Section 2(b)
shall be construed to be for the benefit of any third party (including without
limitation any creditor of the Partnership) and no such third party shall be
entitled to enforce any such provision.
(c)    Limitation on Withdrawal of Capital. Except as expressly provided in this
Agreement, no Partner (i) shall have the right to withdraw or receive any return
on its contributions, nor shall any Partner have any claim to any Partnership
capital prior to termination of the Partnership pursuant to Section 7 hereof,
(ii) shall have any right to demand and/or receive property other than cash in
return for its contributions, or (iii) shall be liable to any other Partner for
the return of such Partner’s contributions to the Partnership, or any portion
thereof, it being expressly understood that such return shall be made solely
from Partnership assets.
3.    Distributions. Distributions shall be made to the Partners in such amounts
and at such times as the General Partner may determine and shall be distributed
to the Partners pro rata in accordance with their respective Interests.
4.    Management; Legal Title to Property.
(a)    Management Authority. Except as otherwise expressly provided in this
Agreement or in the Act, management decisions of the Partnership shall be made
solely by the General Partner, who shall be solely responsible for the conduct
of the Partnership’s business subject to the provisions of this Agreement and
applicable law. The General Partner shall have all of the rights, powers, duties
and obligations of a general partner as provided in the Act and as otherwise
provided by law, and any action taken by the General Partner that is not in
violation of this Agreement, the Act or other applicable law shall constitute
the act of and service to bind the Partnership. Except as otherwise expressly
provided herein, the Limited Partner shall not have or exercise any right in
connection with the management of the Partnership’s business. The General
Partner may employ any affiliates or third parties to perform services on behalf
of the Partnership.
(b)    Title to Land. Legal title to any property of the Partnership shall be
taken and at all times held in the name of the Partnership.
(c)    Compensation. No compensation shall be paid to the General Partner for
the performance of services in such capacity, nor shall the General Partner be
reimbursed for any expenses, except as otherwise determined by the General
Partner in writing.
5.    Fiscal Year, Books and Records, and Bank Accounts.
(a)    Fiscal Year. The Fiscal Year of the Partnership shall be the calendar
year.
(b)    Books and Records.    
(i)    There shall be kept and maintained at the Partnership’s principal place
of business full and accurate books and records showing all receipts and



--------------------------------------------------------------------------------



expenditures, assets and liabilities, profits, losses and distributions, and all
other records necessary for recording the Partnership’s business and affairs.


(ii)    The books of the Partnership shall be kept on the accounting method
determined by the General Partner and shall show at all times each and every
item of income and expense.


(iii)    Each Partner shall have the right at all reasonable times and upon
reasonable advance notice, during usual business hours, to audit, examine, and
make copies of extracts from the books of account of the Partnership. Such right
may be exercised through any agent, employee, or independent public accountant
designated by such Partner. Each Partner shall bear all expenses incurred in any
examination made for such Partner’s account.


(c)    Bank Accounts. The funds of the Partnership shall be deposited in such
bank account or accounts as the General Partner determines are required and
consistent with the maintenance of the Limited Partner’s (or a Parent REIT’s, as
applicable) qualification as a real estate investment trust under the Code, and
the General Partner shall arrange for the appropriate conduct of such accounts.


(d)    Tax Returns and Financial Statements. Tax returns and the annual
financial statements of the Partnership shall be prepared by or at the direction
of the General Partner as soon as practicable after the expiration of a tax
year.


6.    Limitation on Assignment by Partners. No Partner shall sell, assign,
transfer or mortgage, hypothecate or otherwise encumber or permit or suffer any
encumbrance of all or any part of its Interest in the Partnership except with
the consent of the General Partner.


7.    Term, Dissolution and Termination.


(a)    Term. The Partnership shall have perpetual existence, unless sooner
dissolved and liquidated in accordance with the provisions hereof.


(b)    Dissolution in Certain Events.
(i)    The Partnership shall be dissolved, and its affairs shall be wound up,
upon the first to occur of the following: (A)(1) all of the Partners of the
Partnership approve in writing, or (2) the Partnership sells or otherwise
disposes of its interest in all or substantially all of its assets or (B)(1) the
occurrence of an event of withdrawal (as defined in the Act) with respect to a
General Partner, other than an event of withdrawal set forth in Section
17-402(a)(4) or (5) of the Act; except that the Partnership shall not be
dissolved and required to be wound up in connection with any of the events
described in this clause (B)(1) if (a) at the time of the occurrence of any such
event there is at least one remaining General Partner of the Partnership who is
hereby authorized to and shall carry on the business of the Partnership, or (b)
if at such time there is no remaining



--------------------------------------------------------------------------------



General Partner of the Partnership, if within 90 days after such event of
withdrawal, the Limited Partner agrees in writing or votes to continue the
business of the Partnership and to appoint, effective as of the day of
withdrawal, one or more additional general partners, or (c) the Partnership is
continued without dissolution in a manner permitted by the Act or this
Agreement, (2) there are no limited partners of the Partnership, unless the
business of the Partnership is continued in accordance with the Act and this
Agreement or (3) the entry of a decree of judicial dissolution under Section
17-802 of the Act.
(ii)    Upon the occurrence of any event that results in the General Partner
ceasing to be a General Partner of the Partnership under the Act, if, at the
time of the occurrence of such event there is at least one remaining General
Partner of the Partnership, such remaining General Partner of the Partnership is
hereby authorized to and, to the fullest extent permitted by law, shall, carry
on the business of the Partnership. Upon the occurrence of any event that causes
the last remaining General Partner of the Partnership to cease to be a General
Partner of the Partnership, to the fullest extent permitted by law, all the
Partners agree that the personal representative of such General Partner is
hereby authorized to, and shall, within 90 days after the occurrence of the
event that terminated the continued membership of such General Partner in the
Partnership, agree in writing (A) to continue the Partnership and (B) to the
admission of the personal representative or its nominee or designee, as the case
may be, as a substitute general partner of the Partnership, effective as of the
occurrence of the event that terminated the continued membership of the last
remaining General Partner in the Partnership.


(iii)    Upon the occurrence of any event that causes the last remaining Limited
Partner of the Partnership to cease to be a Limited Partner of the Partnership,
to the fullest extent permitted by law, all the Partners agree that the personal
representative of such Limited Partner is hereby authorized to, and shall,
within 90 days after the occurrence of the event that terminated the continued
membership of such Limited Partner in the Partnership, agree in writing (A) to
continue the Partnership and (B) to the admission of the personal representative
or its nominee or designee, as the case may be, as a substitute limited partner
of the Partnership, effective as of the occurrence of the event that terminated
the continued membership of the last remaining Limited Partner in the
Partnership.


(iv)    Notwithstanding any other provision of this Agreement to the contrary,
the bankruptcy of, or the occurrence of any event set forth in Sections
17-402(a)(4) and (5) of the Act with respect to, the General Partner shall not
cause the General Partner to cease to be a General Partner of the Partnership,
and upon the occurrence of such an event, the Partnership shall continue without
dissolution.


(v)     The death, incompetency, bankruptcy, dissolution or other cessation to
exist as a legal entity of a Limited Partner shall not, in and of itself,
dissolve the Partnership. In any such event, the personal representative (as
defined in the Act) of such Limited Partner may exercise all of the rights of
such Limited Partner for the purpose



--------------------------------------------------------------------------------



of settling such Limited Partner’s estate or administering its property, subject
to the terms and conditions of this Agreement.


(c)    Procedures of Dissolution.    Upon dissolution of the Partnership, the
Partnership shall be terminated and the General Partner shall liquidate the
assets of the Partnership. The proceeds of liquidation shall be applied and
distributed in the following order or priority:
(i)    first, to the satisfaction (whether by payment or the making of
reasonable provision for payment thereof) of the debts and liabilities of the
Partnership and the expenses of liquidation; and


(ii)    thereafter, to the Partners in accordance with Section 3.


A reasonable time shall be allowed for the orderly liquidation of the assets of
the Partnership and the discharge of liabilities. During the period beginning
with the dissolution of the Partnership and ending with its liquidation and
termination of the Agreement pursuant to this Section 7(c), the business affairs
of the Partnership shall be conducted by the General Partner. During such
period, the business and affairs of the Partnership shall be conducted so as to
preserve the assets of the Partnership and maintain the status thereof which
existed immediately prior to such termination.


8.    Miscellaneous.


(a)    Exculpation and Indemnification.


The General Partner shall not be liable to any other Partner or the Partnership
for honest mistakes of judgment, or for action or inaction taken in good faith
and in a manner such person reasonably believed to be in, or not opposed to, the
best interests of the Partnership, or for losses, damages or claims due to such
mistakes, action or inaction, or for the negligence, dishonesty or bad faith of
any employee, broker or other agent of the Partnership, unless a court of
competent jurisdiction has made a final determination that such employee, broker
or agent was not selected, engaged or retained and supervised with reasonable
care. The General Partner may consult with counsel and accountants in respect of
Partnership affairs and shall be fully protected and justified in any action or
inaction that is taken in reliance in good faith upon the advice or opinion of
such counsel or accountants as to matters such person reasonably believes to be
within such counsel’s or accountants’ professional or expert competence.
Notwithstanding any of the foregoing to the contrary, the provisions of this
Section 8(a) shall not be construed to relieve (or attempt to relieve) any
person of any liability by reason of such person’s gross negligence or willful
misconduct or to the extent (but only to the extent) that such liability may not
be waived, modified or limited under applicable law, but shall be construed so
as to effectuate the provisions of this Section 8(a) to the fullest extent
permitted by law. This Section 8(a) shall also apply to the officers, directors,
shareholders, partners, members, managers, employees, trustees, and agents of
the General Partner.



--------------------------------------------------------------------------------



The Partnership shall indemnify any person who was or is a party (other than as
a plaintiff), or is threatened to be made a party, to any threatened, pending or
completed action, suit or proceeding (other than an action by or in the right of
the Partnership), whether civil, criminal, administrative or investigative, by
reason of the fact that the person is or was a Partner, officer or employee of
the Partnership, or is or was serving at the request of the Partnership as a
director, member, manager, officer, employee or agent of another limited
liability company, corporation, partnership, joint venture, trust or other
entity, against expenses (including attorney’s fees and costs), judgments, fines
and amounts paid in settlement actually and reasonably incurred by such person
in connection with the action, suit or proceeding, if such person acted in good
faith and in a manner such person reasonably believed to be in, or not opposed
to, the best interests of the Partnership and, with respect to any criminal
action or proceeding, had no reasonable cause to believe such person’s conduct
was unlawful. The termination of any action, suit or proceeding by judgment,
order, settlement, conviction or upon a plea of nolo contendere or its
equivalent shall not, of itself, create a presumption that the person did not
act in good faith and in a manner such person reasonably believed to be in, or
not opposed to, the best interests of the Partnership and, with respect to any
criminal action or proceeding, that such person had reasonable cause to believe
that the person’s conduct was unlawful. This Section 8(a) shall also apply to
the officers, directors, shareholders, partners, members, managers, employees,
trustees, and agents of the General Partner. Any indemnity under this Section
8(a) shall be provided out of and to the extent of Partnership assets only, and
the General Partner shall have no personal liability on account thereof.
The foregoing provisions of this Section 8(a) shall survive any termination of
this Agreement.


(b)    Separability of Provisions. Each provision of this Agreement shall be
considered separable, and if for any reason any provision or provisions herein
are determined to be invalid, unenforceable or illegal under any existing or
future law, such invalidity, unenforceability or illegality shall not impair the
operation of or affect those portions of this Agreement that are valid,
enforceable and legal.
(c)    No Agency Created. Nothing herein contained shall be construed to
constitute any Partner the agent of another Partner, except as provided herein.
The Partners may engage in or possess any interest in any other business of any
nature and description, independently, or with others; and neither the
Partnership nor any other Partner shall have any rights in and to such
independent ventures or the income or profits derived therefrom.


(d)    Approvals. All approvals or consents permitted or required to be given
under this Agreement shall be reasonably given and not unreasonably delayed or
withheld. In the event that a Partner having a right of approval takes no action
within a reasonable time (or, if a time is specified in this Agreement, then
within such specified time) subsequent to receipt of the documents or agreements
subject to said approval or consent, the approval or consent of said Partner
shall be deemed to have been given.





--------------------------------------------------------------------------------



(e)    Effect of Consent or Waiver. No consent or waiver, express or implied, by
any Partner to or of any breach or default by any other Partner in the
performance by such other Partner of its obligations hereunder shall be deemed
to be or construed to be a consent or waiver to or of any other breach or
default by such other Partner in the performance by such other Partner of the
same or any other obligations of such Partner hereunder. Failure on the part of
any of the other Partners to declare any of the other Partners in default,
irrespective of how long such failure continues, shall not constitute a waiver
by any such Partner of its rights hereunder.


(f)    Construction. As used in this Agreement, the masculine gender shall
include the feminine and neuter, and the singular number shall include the
plural, and vice versa.
(g)    Entire Agreement. This Agreement constitutes the entire agreement of the
Partners with respect to the subject matter hereof.
(h)    Governing Law. This Agreement shall be governed by, and construed under,
the laws of the State of Delaware (without regard to conflict of laws
principles), all rights and remedies being governed by those laws.
(i)    Amendments. This Agreement may not be modified, altered, supplemented or
amended except in a writing signed by all Partners. Any attempt to modify,
alter, supplement or amend this Agreement in any other manner will be null and
void ab initio and of no force or effect.
(j)    Titles and Captions. Section titles or captions contained in this
Agreement are for convenience only and shall not be deemed a part of the
contents of this Agreement.


(k)    Binding Agreement and Express Third Party Beneficiaries. Subject to the
restrictions on transfer and encumbrances set forth herein, this Agreement shall
inure to the benefit of and be binding upon the undersigned Partners and their
heirs, executors, legal representatives, successors and assigns. Whenever in
this instrument a reference to any Partner is made, such reference shall be
deemed to include a reference to the heirs, executors, legal representatives,
successors and assigns of such Partner.
(l)    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same instrument. In addition, this Agreement may contain more than one
counterpart of the signature pages and the Agreement may be executed by the
affixing of the signatures of each of the Partners to one of such counterpart
signature pages; all of such signature pages shall be read as though one, and
they shall have the same force and effect as though all of the signers had
signed a single solitary page.




[SIGNATURE PAGE TO FOLLOW]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.


General Partner:


Care Capital Properties GP, LLC,
A Delaware limited liability company


By: Care Capital Properties, Inc., its Sole Member                


By: _/s/ Kristen M. Benson_____________________
Name: Kristen Benson
Title:    Vice President and Secretary




Limited Partner:


Care Capital Properties, Inc.,
A Delaware corporation


                
By:_/s/ Kristen M. Benson_____________________
Name:    Kristen Benson
Title:
Vice President and Secretary

















                









--------------------------------------------------------------------------------







SCHEDULE A


Partner Information




General Partner
Mailing Address
Agreed Value of Capital Contribution
Partnership Interest
Care Capital Properties GP, LLC
353 N. Clark Street
Suite 2900,
Chicago, IL 60654
$10
1%
Limited Partner
 
 
 
Care Capital Properties, Inc.
353 N. Clark Street
Suite 2900,
Chicago, IL 60654
$990
99%
 
 
$1,000
100%















